COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER DENYING EN BANC RECONSIDERATION

Appellate case name:     Ted L. Robertson v. Urita Emanuel-Johnson

Appellate case number:   01-20-00198-CV

Trial court case number: 2019-28369

Trial court:             247th District Court of Harris County


       The panel and the rest of the en banc court having voted unanimously, Ted L. Robertson’s
motion for en banc reconsideration is denied.



Justice’s signature: /s/ Gordon Goodman
                     Acting for the Court


Before: Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower, Countiss, Rivas-
Molloy, Guerra, and Farris. Panel consists of Justices Goodman, Landau, and Countiss.


Date: March 10, 2022